Title: To George Washington from Jedediah Huntington, 16 May 1783
From: Huntington, Jedediah
To: Washington, George


                  
                     Sir,
                     West Point may 16. 1783.
                  
                  The Court of Enquiry appointed in the General Orders of the 3d of April last, met agreeable thereto—the Parties being present.
                  Major Reid objected to the Legality of the Court, & gave his Objections in writing—they were considered insufficient & he was called upon by the Court to give Information upon the Matters in Question—which he refused—General Hazen requested Leave to write Answers to the Objections—both which are inclosed—the Court wait your Excellencys Orders—and Remain, with the greatest Respect, Your Excellencys Obedient Servants
                  
                     J. Huntington B. Genl
                     in Behalf of the Court
                     
                  
                Enclosure
                                    
                     
                        15th May 1783 at West Point 
                     
                     I must beg leave to object to brigadier General Huntington Colonels Cortland and Nichola their proceeding to enquire into the conduct of Brigadier General Hazen & a number of his Officers with respect to assertions made by myself at different times and particularly in my defence in 1780 And for the following reasons I shall not think myself at liberty to give any information on the subject of the present enquiry.
                     first  I have lodged no official complaint against General Hazen or his Officers and their design appears ultimately levelled at myself.
                     2dly  a Court of enquiry has no determined jurisdiction and cannot exact any such information their capacity is not judicial nor their opinion decisive.
                     3dly  I have been tried upon the defence alluded to and acquited, and therefore I am not reduced to the alternitive of supporting the allegations therein contained or sustaining the censure of any Court in the world.
                     4thly  We have a precedent in Col. Thomas Craig of the Pennsylvania line objecting to a Court of Enquiry where Colonels Davis, Fibbeger and I think Richard Butler composed the Court, and reported his objections.N.B.  I have been most cruelly persecuted and have hitherto ascertained my innocence; the same spirit arms a strong combination against me, and makes it necessary for me to avail myself of the laws of my country to secure that innocence and protest against any illegal mode of proceeding which can possibly give one man an advantage over another.
                     These are my objections which I beg you will lay before the Commander in chief.  I have the honor to be with very great respect Your most Obedient Servt
                     
                        James R. Reid
                     
                  
                  
                Enclosure
                                    
                     
                        Gentlemen
                         15 May 1783
                     
                     We have perused with surprise and Astonishment the paper exhibited by Major James R. Reid objecting to the legallity of this Honourable Court, appointed by the highest Military Authority and warranted not only by the practice of this and other Armies, but by every principal of justice and equity.  As the reasons assigned by Major Reid are not founded in fact we beg leave to lay before this Court the following observations thereon Vizt.
                     First Major Reid says that he has not lodged any Official Complaint against General Hazen or his Officers which we deny, the order that formed this Court points out the official Complaint very particularly.
                     Secondly—Major Reid says that "a Court of enquiry has no determined  jurisdiction and cannot exact any such information their capacity not judicial nor their Opinion decisive."  However just or erroneous Major Reid’s ideas may be on this head certain it is they are repugnant to the mode perscribed by the General Officers of this Army as appears by their riport of the  Approved by his Excellency the Commander in Chief which we claim the Benefit of.
                     Thirdly Major Reid says "I have been tried on the defence alluded to and acquitted and therefore I am not reduced to the Alternative of supporting the allegations therein contained or sustaining the censure of any Court in the world."
                      Major Reid has not been tried on the Defence which he alludes to and consequently is not nor could he be acquitted for the proof of which we refer to the proceedings of the Court which will be produced and laid before this Honourable Board.
                     Fourthly The preceedent in Colonel Thomas Craig which Major Reid mentions is for what we know the product of his own deluded imagination and therefore requires no answer as we cannot suppose it points to the present case.
                     In Major Reids N.B. he says I have been most cruelly persecuted and have hitherto ascertained my innocence &c. &c. &c.which we also deny for the remonstrances of the Officers of the 3rd of March 1781. the 6th of October following the 24th January 1782. and the 6th of April of the same year were mild just and reasonable requesting of him a voluntary act which he is now compelled to undertake. and as for his having ascertained his innocence the contrary will appear by the proceedings and sentences of the courts before which he has been tried, for as often as he has been tried so often he has been found guilty on matters not immediately connected with the present case—it is true Major Reid has by art and cunning peculiar to himself, thus far evaded that justice which is due to the parties concerned and now he has the assurance to hold in a sovereign contempt the highest Military Authority and the orders of his Excellency the Commander in Chief: and directly contrary to the mode prescribed by himself for a redress of the present grievances as will appear from under his own hand in answer to the remonstrance of the Officers on the 10th day of April 1781.  We therefore as well for ourselves as for the Officers concerned who are not present and whom we have the Honor to represent request this Honourable Court to proceed Agreeable to the Order of the .  We have the Honor to be with great respect your most Obedient Humble servants
                     
                        Moses Hazen Brig. Genl
                        Wm Satterlee Captn
                        Richard Lloyd Captn
                        N. Lee Capt.
                     
                  
                  
               